Citation Nr: 0317823	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to March 
1977 and from April 1986 to October 1996.  In addition, the 
veteran had several periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) between 
March 1977 and April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  That decision denied service connection for a 
low back disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that a low back disorder, 
which pre-existed service, increased in severity during 
service.


CONCLUSION OF LAW

A low back disorder was aggravated by service.  38 U.S.C.A. 
§§ 101(22), (23) and (24), 1110, 1111, 1113, 1131, 1132 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991& Supp. 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist her with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded her a VA examination 
addressing her claimed disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The Board notes that the VA's duty to notify the veteran of 
the evidence necessary to substantiate her claim has not been 
met.  See 38 U.S.C.A. § 5103 (West 2002).  However, given the 
fact that this decision represents a grant of the benefit 
sought on appeal, the Board is satisfied any technical 
deficiency in complying with the requirements of the VCAA 
would be nonprejudicial and harmless error.

II.  Factual Background


Service medical records from November 1976 through March 1977 
are silent with regard to complaints or treatment related to 
a low back disorder.

Private treatment records from 1981 and 1982 indicate that 
the veteran injured her back in November 1980.  An August 
1981 private operative report stated that the veteran had a 
lumbosacral disc protrusion removed on the left side and 
ennucliation of the lumbosacral disc from the left.  A 
January 1982 treatment note stated that the veteran could 
return to work in February and could also stop physiotherapy.

Service medical records indicate that a midline vertical, 
surgical, lumbar scar was noted on a May 1985 induction 
examination report.  A June 1988 medical report from a 
private hospital noted that the veteran had been "enjoying 
well health until approximately one week prior to this 
admission."  The veteran reported that, while bending, she 
had experienced a twisting of the lower back and associated 
spasms on and off over the previous five days.  Two to three 
days prior to admission, the spasms were more persistent and 
constant.  The morning of admission, while bending over, the 
veteran reported experiencing a sharp, lancinating pain down 
the left leg, radiating to the heel, incapacitating and 
remaining constant with the left heel becoming slightly numb.  
The veteran reported that the pain radiated down the back of 
the thigh and calf into the little toe and heel.  She 
indicated that the pain was approximately the same as it had 
been during the last episode seven years prior.  The veteran 
was found on the floor, unable to get up, by her daughter and 
transported to the hospital by paramedics.

A discharge summary from the David Grant USAF Medical Center 
dated later in June 1988 stated that the veteran experienced 
low back pain with radiation down her leg to the lateral side 
of her left foot beginning earlier that June.  Past medical 
history noted a lumbar laminectomy was performed in 1981 for 
a herniated nucleus pulposus.  The veteran was noted to have 
"done well in the interim."  The veteran had currently 
underwent a partial L5-S1 discectomy for removal of recurrent 
disc fragment impinging the nerve root at the L5-S1 foramina.  
The final diagnosis was left S1 radiculopathy secondary to 
lumbar disc disease and seven years status post lumbar 
laminectomy, with recurrent disc fragment.  A June 1989 
period examination report noted limited range of motion for 
forward bending.

An August 2000 VA examination report noted that the examiner 
had reviewed the veteran's VA medical records and found no 
pertinent information in that file.  The claims file was not 
available for review.  The diagnoses were scoliosis of the 
lumbar spine, convexity to the left side, degenerative 
osteoarthritis, predominantly at the L4-5 level on the right 
side, presumable secondary to the scoliosis, and degenerative 
disc disease with narrowing of the L5-S1 intervertebral disc 
space with sclerosis of the adjacent end plates.  The 
examiner did not comment on whether any of the veteran's 
diagnoses were incurred in or aggravated by service.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. 
§ 1111; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2002).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," id. at (b)(1).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306.

Active military, naval, or air service includes any period of 
ADT during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  See 38 
U.S.C.A. § 101(22) and (24); 38 C.F.R. § 3.6(a).  Inactive 
duty training means, inter alia, duty other than full-time 
duty prescribed for Reserves or the National Guard of any 
state.  See 38 U.S.C.A§ 101(23); 38 C.F.R. § 3.6(d).  ADT 
(e.g., the annual 2-week training period) is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  See 38 C.F.R. § 3.6(c)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for a low back disorder based on aggravation of a 
pre-existing disability.  The Board notes that the evidence 
of record indicates that the veteran's low back disability 
was initially incurred in 1980, prior to her second period of 
active service, which began in April 1986.  The veteran does 
not contend otherwise.  Therefore, the issue before the Board 
is not service incurrence, but rather service aggravation.

The Board notes that the absence of any mention of the low 
back disorder on the May 1985 report of the examination 
conducted for the purpose of entrance into service, beyond a 
reference to her surgical scar, suggests that the disorder 
was relatively asymptomatic at that time.  Indeed, the 
history provided in the June 1988 treatment records suggests 
that the veteran had not experienced significant symptoms 
related to her low back disability after her 1981 
laminectomy.  The June 1988 medical report from a private 
hospital noted that the veteran had been "enjoying well 
health until approximately one week prior to this 
admission."  Likewise, the June 1988 discharge summary from 
the David Grant USAF Medical Center noted a past history of 
lumbar laminectomy in 1981 and stated that the veteran had 
"done well in the interim."

Service medical treatment records show that the disorder 
became symptomatic in June 1988, two years after her second 
period of service began, and required surgical correction.  
Based on the evidence of record, it is clear that the 
veteran's low back disorder increased in severity to the 
extent that the June 1988 surgery was required.  Accordingly, 
there is a reasonable basis for a finding that the veteran's 
problems with her back increased in severity during service, 
to include surgical intervention, and service connection for 
a low back disorder is granted.


ORDER

Entitlement to service connection for a low back disorder is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

